Citation Nr: 0843375	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-43 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  He also appears to have an unverified period of active 
duty for training (ACDUTRA) from June 1957 to December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In January 2008, the Board remanded this matter for 
additional evidentiary development.


FINDING OF FACT

The veteran's current bilateral hearing loss began many years 
after service and is not shown by the medical evidence of 
record to be related to his military service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's February 2004 letter advised the veteran of the 
foregoing elements of the notice requirements.  Notice of 
these requirements was also provided in RO's February 2008 
letter to the veteran.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim). 

With respect to the Dingess requirements, in February 2008, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Accordingly, the Board finds that the content requirements of 
the notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Moreover, the RO has obtained a medical 
opinion regarding the etiology of the veteran's current 
bilateral hearing loss.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  In particular, he claims that he was 
exposed to loud noise from firearms, grenades, artillery, 
engines and motors during his military service.  His report 
of separation, Form DD 214, listed his inservice specialty as 
a wheeled vehicle mechanic.

The veteran served on active duty from October 1961 to August 
1962.  He also appears to have an unverified period of active 
duty for training (ACDUTRA) from June 1957 to December 1957.

The veteran's initial enlistment examination, performed in 
May 1957, listed his hearing acuity as 15/15, bilaterally, on 
whispered voice and spoken voice testing.

A June 1957 physical examination listed the veteran's hearing 
acuity as 15/15, bilaterally, on whispered voice testing.  A 
subsequent physical examination at the expiration of his 
ACDUTRA service, performed in December 1957, noted that the 
veteran's hearing acuity was 15/15, bilaterally, on whispered 
voice testing.

The veteran's enlistment examination, performed in October 
1961, included an audiological evaluation, which revealed 
pure tone thresholds, in decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
-
10 (15)
LEFT
5 (20)
10 (20)
10 (20)
-
10 (15)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)  

The veteran's service medical records are completely silent 
as to any complaints of or treatment for hearing loss.  

The veteran's separation examination, performed in June 1962, 
included an audiological evaluation, which revealed pure tone 
thresholds, in decibels, as followed (see Note above):




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
5 (15)
-
15 (20)
LEFT
15 (30)
10 (20)
5 (15)
-
15 (20)

After his discharge from the service, the first evidence of 
hearing loss is contained in reports from visits to a VA 
audiology clinic in November 2003.  Audiometric testing at 
that time and thereafter has revealed audiometric findings 
reflective of bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385.  

A VA audiological examination was conducted in April 2004.  
The VA examiner noted that the veteran's claims folder had 
been reviewed.  Audiological testing revealed findings of 
mild to moderately-severe sensorineural hearing loss, 
bilaterally.  The VA examiner further opined that it was not 
likely that the veteran's hearing loss was related to his 
military noise exposure.  In support of this opinion, the VA 
examiner noted that the veteran had normal hearing on his 
entrance and discharge examinations.

An addendum to this examination, dated in September 2004, 
noted that whispered voice tests are not sensitive to high 
frequency hearing loss.  Therefore, since the veteran's 
hearing is better in lower frequencies it is conceivable that 
he would have done well on his initial entrance examination 
in May 1957.  The report also noted that the audiological 
examinations performed when the veteran returned to active 
duty in October 1961, and upon his separation from service in 
June 1962, revealed normal hearing, bilaterally, to pure 
tones.  Therefore, the VA examiner opined that it was not 
likely that the veteran's bilateral hearing loss was due to 
his military noise exposure.  

Pursuant to the Board's January 2008 remand, a second VA 
audiological examination was conducted in March 2008.  The 
report noted that the VA examiner had reviewed the veteran's 
claims folder.  It noted the veteran's inservice exposure to 
noise from explosions, the firing range, artillery and tank 
engines.  It also noted his post service history of working 
in heavy equipment repair for twenty years with the use of 
hearing protection.  Audiological testing revealed bilateral 
sensorineural 


hearing loss with fair speech discrimination ability on the 
right and poor speech discrimination ability on the left.  
The report also included a summary of the findings from the 
veteran's inservice audiological examinations, as well as his 
post service VA examinations.  The VA examiner then concluded 
that the veteran's hearing loss was less likely as not caused 
by or a result of noise exposure during his military service.  
In support of the opinion, the VA examiner noted that the 
veteran's inservice audiometric tests, performed in October 
1961 and in June 1962, revealed normal hearing levels in both 
ears, and that there was "no significant change for either 
ear when comparing results from these two tests."

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, 


or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  The veteran's most 
recent audiological examination, performed in May 2008, 
revealed audiometric findings reflective of bilateral hearing 
loss disability as defined by 38 C.F.R. § 3.385.  He was not 
shown to have impaired hearing for VA purposes during any 
point of his military service.  

As noted above, the veteran's service medical records 
revealed no complaints of or treatment for hearing loss 
during his military service.  Moreover, post service records 
failed to document any complaints of or treatment for hearing 
loss for more than thirty years after his discharge from the 
service.  This period without complaints or treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim 
herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

After reviewing the evidence of record, the VA examiner in 
May 2008 concluded that it was less likely than not that the 
veteran's current hearing loss was related to his military 
service.  In support of this conclusion, the VA examiner 
noted that the veteran was shown to have normal hearing on 
his inservice audiometric examinations, and that comparison 
of the findings noted in these examinations revealed no 
significant change in the veteran's hearing ability.  See 
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  There is 
no competent evidence of a link between the veteran's current 
hearing loss and his military service.

In this case, the Board does not dispute that the veteran was 
exposed to loud noise during service.  Nevertheless, the 
veteran's statements can not be considered competent evidence 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  
Accordingly, the Board is not free to substitute its own 


judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


	ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


